IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)

v. ) ID No. 1808001202
)
JUAN ROJAS, )
Defendant. )

Submitted: August 7, 2020
Decided: September 1, 2020

ORDER DENYING MOTION FOR
“MODIFICATION/CORRECTION” OF SENTENCE

This 1 day of September, 2020, upon consideration of the Defendant’s
pro se “Motion for Modifiction/Correction — Rule 35(a)” (D.I. 31) and the
record in this matter, it appears to the Court that:

(1) OnMay 20, 2019, Juan Rojas pleaded guilty to Assault in the First
Degree and Possession of a Deadly Weapon During the Commission of a Felony
(PDWDCEF).! He did so in exchange for dismissal of the remaining indicted
charge and a favorable sentencing recommendation (the State’s withholding

of a habitual criminal petition? and request for no more than fifteen years
p q y

 

1 Plea Agreement and TIS Guilty Plea Form, State v. Juan Rojas, ID No. 1808001202
(Del. Super. Ct. Apr. May 20, 2015) (D.E. 29).

2 Plea Agreement, at 1 (“As a result of this plea, state agrees to not declare defendant a
habitual offender pursuant to 11 Del. C. 4214(d).”). Under 11 Del. C. § 4214(d), Mr.
Rojas—who had twice before been convicted of Title 11 violent felonies—would have had
to have received a minimum sentence of not less than the statutory 25-year maximum
penalty otherwise provided for either Assault First Degree or PDWDCF, if not both, if the
State so moved. See DEL. CODE ANN. tit. 11, § 4214(d) (2018).
unsuspended imprisonment’).

(2) Mr. Rojas filed no direct appeal from his convictions or sentence.

(3) Mr. Rojas’s sentencing occurred several months later, on
December 19, 2019, after a pre-sentence investigative report was prepared.
Mr. Rojas was sentenced as follows: (a) for Assault First Degree—25 years of
Level V suspended after ten years for 15 years at Level [V-DOC Discretion
suspended after serving six months at Level IV- DOC Discretion for two years
of Level III (supervised probation; and (b) for PDWDCF—two years of Level
v.4

(4) Mr. Rojas has now filed the present motion requesting
“correction and/or modification” of his sentence. He posits that his sentence
is “illegal” because he believes: (a) it exceeds both the applicable minimum
mandatory and the SENTAC presumptive sentences for his crimes; (b) it does
not specify a treatment program; and (c) it does not include a term of probation

“to ensure re-entry success.”> The remedy under Rule 35(a), he suggests, is

 

3 Plea Agreement, at 1 (“State agrees to cap its recommendation to 15 years level V

unsuspended time (4 years level V min/man).”).

4 Sentencing Order, State v. Juan Rojas, ID No. 1808001202 (Del. Super. Ct. Apr. Dec.
19, 2019) (D.I. 30).

> Def. Rule 35(a) Mot. at 1-2. Mr. Rojas makes other claims related to his plea and
whether he received adequate benefit, understood its terms given his lack of English skills,
or it seemed to be offered in a way that “suggest[s] the use of [long-abandoned Criminal]
Rule 1i(e)(1)(c).” Jd But none of these issues are cognizable under Rule 35. Knox v.

2.
to “review [his sentence] for a correction and/or modification consistent with
his min. mandatory followed by probation for future success.”®

(5) Criminal Rule 35(a) permits this Court to correct an illegal
sentence “at any time.”’ Relief under Rule 35(a) is available when, inter alia,
the sentence imposed: exceeds the statutorily-authorized limits; omits a term
required to be imposed by statute; is uncertain as to its substance, or is a
sentence that the judgment of conviction did not authorize.®

(6) Mr. Rojas’s suggestion that his sentence must be corrected
because it exceeds the minimum statutory terms or the applicable SENTAC
guidelines is without merit. First, the SENTAC guidelines are only
presumptive. And “[t]here is no basis to challenge the legality of a sentence

solely on the grounds that a sentence exceeds the SENTAC guidelines.”

Second, Mr. Rojas’s sentence of 12 years at Level V for his armed assault is

 

State, 2015 WL 4915773, at *2 (Del. Aug. 17, 2015) (“A proceeding under Rule 35
presumes a valid conviction. Rule 35 is not a means for a defendant to attack the legality
of his convictions or to raise allegations of error in the proceedings before the imposition
of sentence.”’).

6 Def. Rule 35(a) Mot. at 3.

7 Super. Ct. Crim. R. 35(a) (“Correction of sentence. -- The court may correct an illegal

sentence at any time. . .”).
8 Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).

9 Walters v. State, 2013 WL 4540040, at *1 (Del. Aug. 23, 2013).

-3-
well with the normal statutorily-authorized limits for his offenses.'° And so,
relief under Rule 35(a) is not available as to his cumulative 12-year
unsuspended term of imprisonment.

(7) To the extent Mr. Rojas’s motion could be viewed as a claim
under Rule 35(a) that his sentence was imposed in an illegal manner because
the Court did not state its reasons for departing from any applicable sentencing
guidelines on the record, that argument is not only untimely because it was
not raised within 90 days of sentencing,!! it is also factually incorrect. The
Court clearly set forth on the record its reasons for imposing such sentence. '*

(8) Also incorrect is Mr. Rojas’s claim that his sentence does not
comply with 11 Del. C. § 4204(1) because it “does not contain any
probationary supervision.” '3 As noted above, the Court imposed both Level
IV and Level III terms spanning the two and one-half years that follow

Mr. Rojas’s incarceration. No more is needed."

 

10 See DEL. CODE ANN. tit. 11, § 613, §1447, and 4205(b)(2) (2018) (first degree assault
and PDWDCF are class B felonies for either of which alone one might receive up to 25
years imprisonment).

Nl Walters, 2013 WL 4540040, at *1.

12 Sentencing Order, at 3-4.

13 Def. Rule 35(a) Mot. at 2.

14 See DEL. CODE ANN. tit. 11, § 4204(1) (2018) (“[W]henever a court imposes a period

of incarceration at Level V custody . . . that totals 1 year or more, then that court must
include as part of its sentence a period of custodial supervision at either Level IV, III or I

4.
(9) Lastly, as to Mr. Rojas’s suggestion that he should have but
received no treatment as part of his sentence, this is contrary to the terms of
his sentence. The Court in its sentencing order expressly “recommends that
Mr. Rojas be evaluated for intensive substance abuse and mental health
programming while at Level V. The placement of Mr. Rojas in any such
program, however, is at the sole discretion of the Department of Correction.”!
To the extent Mr. Rojas is claiming that the law requires that in this sentence
he must receive a more specific assignment to a named rehabilitative or
treatment program, he cites no authority for that proposition. Indeed, it is
wholly appropriate for the Court to leave such classification and placement

decisions to the Department of Correction.'®

NOW, THEREFORE, IT IS ORDERED that Juan Rojas’s Rule
35(a) motion challenging the legality of his sentence is DENIED.

4 Geez le

Paul R. Wallace, Judge

 

 

 

for a period of not less than 6 months to facilitate the transition of the individual back into
society.”).

'S Sentencing Order, at 4.

'6 See Samans v. Dept. of Correction, 2015 WL 1421411, at *2 (Del. Mar. 27, 2015)
(“Inmates do not have a right to a particular prison classification and placement of inmates
within the prison system is within the wide spectrum of discretionary actions that
traditionally have been the business of prison administrators, rather than of the courts.”)
(internal quotations omitted); State v. Goodman, 2010 WL 547394, at *2 (Del. Super. Ct.
Feb. 9, 2010) (observing that “Courts are generally very reluctant to interfere with the
administration of prisons”).

-5-
Original to Prothonotary

cc: Mr. Juan Rojas, pro se
Monil D. Amin, Deputy Attorney General